ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-054, concluding that SCOTT J. WOOD of MOUNT HOLLY, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence) RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
*388And the Disciplinary Review Board further having concluded that respondent should refund the retainers in the Underwood/O’Shea and Vellucci matters;
And good cause appearing;
It is ORDERED that SCOTT J. WOOD is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 15, 2005; and it is further
ORDERED that respondent shall refund the retainers in the Underwood/O’Shea, and Vellucci matters within ninety days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.